Citation Nr: 1221147	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder other than the already service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, November 1986 to June 1995, February 2003 to October 2003, and September 2005 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In addition to the paper claims files, the Veteran has an electronic file known as Virtual VA file.  The Board has reviewed the electronically filed documents and finds that they are either unrelated to the Veteran's instant claims or are documents already associated with the paper claims files.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's anxiety is a symptom of his service-connected PTSD; an anxiety disorder other than PTSD has not been present during the pendency of this claim.

2.  Major depressive disorder is etiologically related to the Veteran's service-connected PTSD. 



CONCLUSIONS OF LAW

1.  An anxiety disorder other than PTSD was not incurred in or aggravated by active duty, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Major depressive disorder is proximately due to or is the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an October 2007 letter, prior to the December 2007 rating decision on appeal. 

As explained below, the Board has determined that the evidence of record is sufficient to substantiate the Veteran's claim for service connection for major depressive disorder.  Therefore, no further development is required before the Board decides this claim.

With respect to the anxiety claim, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been provided an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded an opportunity for a hearing before the Board, but declined to do so.  In November 2009, however, the Veteran appeared for a DRO conference, the summary of which is associated with the Veteran's claims files.  

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

By way of background, the Veteran filed for service connection for anxiety, depression, and a sleep disorder in October 2007.  He separately filed for service connection for PTSD in October 2008.  He was awarded service connection for PTSD in a January 2010 rating decision.  

The Veteran's service treatment records (STRs) do not show any treatment for or complaints related to an acquired psychiatric disorder.  The Veteran contends that he was treated for depressive symptoms in the late-1980s/early-1990s due to issues involving infertility.  

The evidence of record shows that the Veteran first sought VA psychiatric treatment in 2007 at which time he was diagnosed as having adjustment disorder with depression, anxiety, and PTSD traits.  The following year, he was exhibiting PTSD symptoms and was later diagnosed as having PTSD related to in-service stressors.  

The Veteran was afforded a VA psychiatric examination in December 2009, during which he was diagnosed as having PTSD and major depressive disorder.  The examiner related the Veteran's PTSD to in-service stressors, and related the major depressive disorder to the diagnosed PTSD.  There is no clinical opinion to the contrary.  The examiner did not, however, diagnose any separate or distinct anxiety disorder.  In other words, all anxiety-like symptoms were found to be part and parcel of his PTSD diagnosis.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for major depressive disorder as secondary to service-connected PTSD.  There is only one clinical opinion of record from the December 2009 VA examiner and he relates the Veteran's current major depressive disorder to the now service-connected PTSD.  

The Board finds, however, that the Veteran does not have a current anxiety disorder other than PTSD, for which the Veteran is already in receipt of service-connected compensation.  A review of the relevant treatment records and 2009 VA examination report shows the only anxiety symptoms shown have been attributed to solely to his PSTD.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for an anxiety disorder other than PTSD.  


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for an anxiety disorder, other than PTSD, is denied.  

REMAND

The Board finds that additional development is necessary before the Veteran's claim of entitlement to service connection for a sleep disorder is decided.  

The Veteran contends that he has sleep problems due to his active military service.  Although he was not treated for sleep problems during service, there is some notation in current treatment records that the Veteran complains of sleep problems.  

The Veteran was afforded a VA psychiatric examination in 2009, during which his history of sleep difficulties was noted, but the issue of whether he has a current sleep disorder related to his active duty was not addressed.  Based upon the evidence briefly noted above, the Board finds the Veteran should be afforded a VA medical examination regarding his claimed sleep disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any sleep disorder present during the period of this claim. 

The claims folders and a copy of any pertinent evidence in Virtual VA that is not already in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any sleep disorder present during the period of this claim is etiologically related to active service.

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


